United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 1, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60267
                          Summary Calendar



CHRISTIAN UCHENNA OKPOKO,

                                         Petitioner,
versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                         Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A29 971 289)
                        --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Petitioner Christian Uchenna Okpoko has filed a petition for

review of a final order of the Board of Immigration Appeals (“BIA”)

affirming the denial of Okpoko’s motion to reopen his deportation

proceeding.    Okpoko was ordered deported, in absentia, after he

failed to appear for his deportation hearing.   We review for abuse

of discretion the BIA’s denial of a motion to reopen.     See Lara v.

Trominski, 216 F.3d 487, 496 (5th Cir. 2000).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Okpoko     does    not   take   issue    with   the    BIA’s    factual

determination    that   the   immigration    court   sent   notice   of   his

deportation hearing, via certified mail, to his addresses of

record.    Instead, he argues that the BIA’s failure to consider 8

C.F.R. § 3.23(b)(4)(ii)(A)(2) was an abuse of its discretion.              He

contends that, under this regulation, an in absentia order of

deportation may be rescinded if the alien did not receive notice of

the deportation hearing.

     We “accord deference to the BIA’s interpretation of the

immigration statute unless there are compelling indications that

its interpretation is incorrect.”        Faddoul v. INS, 37 F.3d 185, 188

(5th Cir. 1994) (citation omitted).          In In re: Grijalva, 21 I & N

Dec. 27, 1995 WL 314388 (BIA 1995), the BIA determined that proof

of actual service or receipt of the notice is not required to

effect service of a deportation proceeding under the immigration

statute.

     Okpoko has failed to demonstrate that the BIA’s statutory

interpretation in Grijalva is not entitled to deference. As Okpoko

thus has failed to show that the BIA abused its discretion in

denying his motion to reopen, his petition for review must be

denied.

PETITION DENIED.




                                     2